IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 01-50406
                        Conference Calendar



UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

versus

PEDRO NARANJO-HERNANDEZ,

                                          Defendant-Appellant.

                        --------------------
           Appeal from the United States District Court
                 for the Western District of Texas
                    USDC No. EP-00-CR-1551-ALL-H
                        --------------------
                          December 11, 2001
Before HIGGINBOTHAM, BARKSDALE, and STEWART, Circuit Judges.

PER CURIAM:*

     Following a bench trial, Pedro Naranjo-Hernandez, who was

previously convicted of an aggravated felony, was convicted of

illegally reentering the United States.   Naranjo-Hernandez

appeals the district court’s denial of his pretrial motion to

suppress evidence.   Naranjo-Hernandez has not shown that the

district court erred in denying his motion to suppress.    See

United States v. Pineda-Chinchilla, 712 F.2d 942, 943 (5th Cir.

1983); United States v. Roque-Villanueva, 175 F.3d 345 (5th Cir.

1999).   The judgment of the district court is AFFIRMED.


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.